DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed May 5, 2022.  Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant contends that Terry does not disclose order editing and further goes to say that Terry’s teaching is limited to transactions.    Examiner interprets a “transaction request” to be an order (Terry: Figure 12, paragraph [0075] -  In various embodiments, when storage nodes receive requests to insert/put an item, update/write an item, or delete an item outside of a transaction, these operations may be assigned timestamps by the storage node, which may assign a timestamp in a manner that avoids conflicts with in-process transactions whenever possible, in some embodiments).  



	
		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-8, 10-15, 17-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terry et al (US 2019/0392061 A1).

Regarding claims 1 and 12, Terry discloses computer implemented method for editing orders in an e- commerce platform using an order model, the method comprising, for each order:
receiving user input for editing the order, the input comprising addition events and/or and removal events, an addition event causing addition of an item to the order and a removal event comprising removal of an item from the order (Terry:   Figure 12, paragraph [0075] -  In various embodiments, when storage nodes receive requests to insert/put an item, update/write an item, or delete an item outside of a transaction, these operations may be assigned timestamps by the storage node, which may assign a timestamp in a manner that avoids conflicts with in-process transactions whenever possible, in some embodiments);
maintaining at least one ledger, said maintaining comprising for each of the at least one ledger adding an entry to the ledger for each addition event associated with the order and adding an entry to the ledger for each removal event associated with the order (Terry:   Figure 8 - update transaction ledger to commit transaction 828, update ledger to abort transaction 824); 
said maintaining being performed by a plurality of components of the order model, each component configured to execute a respective set of rules that implement business logic of that component (Terry:   Figure 2, paragraph [0023] -  In one embodiment, the functionality (rules) of a given system or service component (e.g., a component of database service(s) 210) may be implemented by a particular node or may be distributed across several nodes);
said maintaining comprising: one of the components adding an entry to one of the at least one ledger, the adding of the entry functioning as a trigger event (Terry:   Figure 8 - update transaction ledger to identify the transaction as complete 836 --> send a notification 838); 
as a result of the trigger event, at least one other component executing the respective set of rules of that component (Terry:   Figure 8 - update transaction ledger to abort 824 --> send a notification 826).

Regarding claims 2 and 13, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry further discloses upon occurrence of another trigger event other than the addition of an entry to one of the at least one ledger by one of the components, causing at least one component to execute the respective set of rules of that component (Terry: Figure 8 - update transaction ledger to abort 824 --> send a notification 826).  


Regarding claims 3 and 14, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry further discloses wherein each addition event is the result of executing rules of one of the components and each removal event is the result of executing rules of one of the components (Terry: Figure 2, paragraph [0023] -  In one embodiment, the functionality (rules) of a given system or service component (e.g., a component of database service(s) 210) may be implemented by a particular node or may be distributed across several nodes).  

Regarding claims 4 and 15, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry further discloses receiving at least one user input that functions as said another trigger event; or receiving at least one user input that causes an entry to be added to a ledger that in turn functions as said first trigger event; or receiving an automated input that functions as said first trigger event (Terry: Figure 8 - update transaction ledger to identify the transaction as complete 836 --> send a notification 838).  

Regarding claims 6 and 17, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry further discloses wherein the another trigger functions as an initial event to trigger an operation, wherein each operation is realized through rules executed by one or more components as a result of the initial event, and rules executed by one or more components as a result of one or more entries being added to one or more ledgers (Terry: Figure 8 - update transaction ledger to identify the transaction as complete 836 --> send a notification 838).  

Regarding claims 7 and 18, Terry discloses all of the limitations as noted above in claims 6 and 17.  Terry further discloses wherein the plurality of operations comprise at least one of: a sale operation; a capture operation, an add to order operation, a remove from order operation, a return operation, a cancel operation, an exchange operation, a change shipping address operation, a fulfill operation, and an add discount operation (Terry: Figure 8 - update transaction ledger to identify the transaction as complete (add order) 836 --> send a notification 838).  

Regarding claims 8 and 19, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry does not expressly disclose the different types of components.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the types of components.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 10 and 21, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry does not expressly disclose the different types of ledgers.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the types of ledgers.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 11 and 22, Terry discloses all of the limitations as noted above in claims 10 and 21.  Terry does not expressly disclose the different types of entries.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the types of entries.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al (US 2019/0392061 A1) in view of Berger et al (US 2005/0125251 A1).  



Regarding claims 5 and 16, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry does not expressly disclose wherein the addition of an entry to one of the at least one ledger by one of the components functions as the first trigger event by: the addition of an entry to one of the at least one ledger functioning as the first trigger event; the addition of an entry to one of the at least one ledger causing a change in a collapsed state which in turn functions as the first trigger event.  Berger discloses wherein the addition of an entry to one of the at least one ledger by one of the components functions as the first trigger event by: the addition of an entry to one of the at least one ledger functioning as the first trigger event; the addition of an entry to one of the at least one ledger causing a change in a collapsed state which in turn functions as the first trigger event (Berger: Figure 13 - execute helper(s) (components to execute rules) associated with user selection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Terry to have included wherein the addition of an entry to one of the at least one ledger by one of the components functions as the first trigger event by: the addition of an entry to one of the at least one ledger functioning as the first trigger event; the addition of an entry to one of the at least one ledger causing a change in a collapsed state which in turn functions as the first trigger event, as taught by Berger because it would facilitate enterprise resource management (Berger: paragraph [0010]).




Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al (US 2019/0392061 A1) in view of Utz et al (US 8,117,086 B1).  

Regarding claims 10 and 21, Terry discloses all of the limitations as noted above in claims 1 and 12.  Terry does not expressly disclose generating and displaying a current state of an order by collapsing information maintained in the ledgers.  Utz discloses generating and displaying a current state of an order by collapsing information maintained in the ledgers (Utz: Figure 6, Figure 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Terry to have included w generating and displaying a current state of an order by collapsing information maintained in the ledgers, as taught by Utz because it would provide a computerized and order tracking system (Utz: column 2 lines 11-18).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625